DETAILED ACTION
Claims 1 through 28 originally filed 19 June 2020. Claims 1 through 28 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2, 17, 19, and 59. Reference character 2 appears in Figures 1a through 1d and 3a through 6c but this reference character does not appear in the description. Reference characters 17, 19, and 59 appear in Figures 6a through 6c but these reference characters do not appear in the description. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d) If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement filed 29 June 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.

Specifically, no concise explanation of relevance or English translation has been provided for NPL reference 3. In the interests of expediting prosecution, the examiner has located, cited, and considered what is believed to be a translation of this document. If this action cites the desired document, no separate citation of the same prior art is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9, 13 through 18, 24, and 28 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh et al. (Ghosh, US Pub. 2017/0256915).

Regarding claim 1, Ghosh discloses, "A multi-layer structure on a substrate" (p. [0050] and Fig. 6, pts. 601 and 603).  "An active region, comprising a plurality of active layers" (p. [0049] and Fig. 6, pt. 605).  "Wherein a tunnel junction is provided between two active layers" (p. [0049] and Fig. 6, pts. 605 and 610).  "A plurality of current confinement layers, at least comprising a first current confinement layer and a second current confinement layer" (p. [0049] and Fig. 6, pt. 606).  "Wherein the first current confinement layer at least has a first optical aperture (OA)" (p. [0049] and Fig. 6, pt. 606).  "The second current confinement layer at least has a second OA" (p. [0049] and Fig. 6, pt. 606).  "The first OA and the second OA are uninsulated portions of each of the plurality of current confinement layers" (p. [0049] and Fig. 6, pt. 606).  "One of the first OA and the second OA is disposed outside the active region" (p. [0049] and Fig. 6, pts. 605 and 606, where the upper and lower apertures 606 are outside of the active region defined by the highest and lowest wells 605).  "The other of the first OA and the second OA is disposed inside the active region" (p. [0049] and Fig. 6, pts. 605 and 606, where some apertures 606 are within the active region defined by the highest and lowest wells 605).  "The tunnel junction is positioned between the first OA and the second OA" (p. [0049] and Fig. 6, pts. 606 and 610, where tunnel junction 610 is between the highest aperture 606 and the next highest aperture 606).  

Regarding claim 2, Ghosh discloses, "Wherein the insulated portions of both the first current confinement layer and the second current confinement layer are made by an insulation process" (p. [0042], Fig. 2, pt. 206 and Fig. 6, pt. 606).  "The insulation process is an oxidation process, an ion implantation process or an etching process" (p. [0042], Fig. 2, pt. 206 and Fig. 6, pt. 606).  

Regarding claim 4, Ghosh discloses, "Wherein one of the first current confinement layer and the second current confinement layer is disposed above or below the active region" (p. [0049] and Fig. 6, pts. 605 and 606, where the upper and lower apertures 606 are outside of the active region defined by the highest and lowest wells 605).  "The other of the first current confinement layer and the second current confinement layer is disposed inside the active region" (p. [0049] and Fig. 6, pts. 605 and 606, where some apertures 606 are within the active region defined by the highest and lowest wells 605).  

Regarding claim 9, Ghosh discloses, "Wherein an area of the first OA is approximately equal to an area of the second OA" (Fig. 6, pt. 606).  

Regarding claim 13, Ghosh discloses, "Wherein the VCSEL is a top-emitting VCSEL or a bottom-emitting VCSEL" (p. [0049] and Fig. 6).  

Regarding claim 14, Ghosh discloses, "A multi-layer structure on a substrate" (p. [0050] and Fig. 6, pts. 601 and 603).  "An active region, comprising three or more active layers" (p. [0049] and Fig. 6, pt. 605).  "Wherein a tunnel junction is provided between every two adjacent ones of the active layers" (p. [0049] and Fig. 6, pts. 605 and 610).  "A plurality of current confinement layers, at least comprising a first current confinement layer, a second current confinement layer and a third current confinement layer" (p. [0049] and Fig. 6, pt. 606).  "Wherein the first current confinement layer at least has a first optical aperture (OA)" (p. [0049] and Fig. 6, pt. 606).  "The second current confinement layer at least has a second OA" (p. [0049] and Fig. 6, pt. 606).  "The third current confinement layer at least has a third OA" (p. [0049] and Fig. 6, pt. 606).  "The first OA, the second OA and the third OA are uninsulated portions of each of the plurality of current confinement layers" (p. [0049] and Fig. 6, pt. 606).  "Wherein one of the first OA, the second OA and the third OA is disposed outside the active region" (p. [0049] and Fig. 6, pts. 605 and 606, where the upper aperture 606 is outside of the active region defined by the highest and lowest wells 605).  "Another of the first OA, the second OA and the third OA is disposed inside the active region" (p. [0049] and Fig. 6, pts. 605 and 606, where the second highest aperture 606 is within the active region defined by the highest and lowest wells 605).  "The other of the first OA, the second OA and the third OA is disposed inside or outside the active region" (p. [0049] and Fig. 6, pts. 605 and 606, where the lowest and second lowest apertures 606 is inside and outside of the active region defined by the highest and lowest wells 605 respectively).  "The tunnel junction is positioned between the first OA and the second OA or between the second OA and the third OA" (p. [0049] and Fig. 6, pts. 606 and 610, where tunnel junction 610 is between the highest aperture 606 and the next highest aperture 606).  

Regarding claim 15, Ghosh discloses, "Wherein a number of the plurality of current confinement layers is three, four, five or more" (p. [0050] and Fig. 6, pt. 605).  

Regarding claim 16, Ghosh discloses, "Wherein a number of the plurality of current confinement layers is the same as or more than a number of active layers" (p. [0049] and Fig. 6, pts. 605 and 606).  

Regarding claim 17, Ghosh discloses, "Wherein one of the plurality of current confinement layers is disposed above or below the active region" (p. [0049] and Fig. 6, pts. 605 and 606, where the upper aperture 606 is outside of the active region defined by the highest and lowest wells 605).  "The others thereof are disposed inside the active region" (p. [0049] and Fig. 6, pts. 605 and 606, where the second highest and second lowest apertures 606 are within the active region defined by the highest and lowest wells 605).  

Regarding claim 18, Ghosh discloses, "Wherein when two of the first current confinement layer, the second current confinement layer and the third current confinement layer are disposed outside the active region, the active region is positioned between the two of the first current confinement layer, the second current confinement layer and the third current confinement layer" (p. [0049] and Fig. 6, pts. 605 and 606, where the highest and lowest apertures 606 are outside of the active region defined by the highest and lowest wells 605).  

Regarding claim 24, Ghosh discloses, "Wherein areas of two of the first OA, the second OA and the third OA are approximately equal" (Fig. 6, pt. 606).  

Regarding claim 28, Ghosh discloses, "Wherein the VCSEL is a top-emitting VCSEL or a bottom-emitting VCSEL" (p. [0049] and Fig. 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 through 12, 19, and 25 through 27 rejected under 35 U.S.C. 103 as being unpatentable over Ghosh.

Regarding claim 3, Ghosh does not explicitly disclose, "Wherein the first current confinement layer and/or the second current confinement layer is/are selected from the group consisting of AlGaAs, AlGaAsP, AlAs, AlAsP, AlAsSb and AlAsBi."  The examiner takes Official Notice of the fact that it was known in the art to compose an oxide aperture in a III-V based laser device of AlGaAs, AlGaAsP, AlAs, or AlAsP so as to conform to the material system of the remainder of the laser device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material for the current confinement aperture from the noted list so as to conform to the material system of the overall laser device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 10, Ghosh does not explicitly disclose, "Wherein the areas of the first OA and the second OA are greater than 30 µm²."  The examiner takes Official Notice of the fact that it was known to adjust the size of a current confinement aperture so as to achieve a desired concentration of current within the active layer as well as allow for a desired degree of beam spreading. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the sizes of the current confinement apertures within the noted range so as to achieve desired optical and electrical properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 11, Ghosh does not explicitly disclose, "Wherein the areas of the first OA and the second OA are greater than 40 µm²."  The examiner takes Official Notice of the fact that it was known to adjust the size of a current confinement aperture so as to achieve a desired concentration of current within the active layer as well as allow for a desired degree of beam spreading. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the sizes of the current confinement apertures within the noted range so as to achieve desired optical and electrical properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 12, Ghosh does not explicitly disclose, "Wherein the areas of the first OA and the second OA are greater than 50 µm²."  The examiner takes Official Notice of the fact that it was known to adjust the size of a current confinement aperture so as to achieve a desired concentration of current within the active layer as well as allow for a desired degree of beam spreading. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the sizes of the current confinement apertures within the noted range so as to achieve desired optical and electrical properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 19, Ghosh does not explicitly disclose, "Wherein one of the plurality of current confinement layers is selected from the group consisting of AlGaAs, AlGaAsP, AlAs, AlAsP, AlAsSb and AlAsBi."  The examiner takes Official Notice of the fact that it was known in the art to compose an oxide aperture in a III-V based laser device of AlGaAs, AlGaAsP, AlAs, or AlAsP so as to conform to the material system of the remainder of the laser device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material for the current confinement aperture from the noted list so as to conform to the material system of the overall laser device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 25, Ghosh does not explicitly disclose, "Wherein the areas of the first OA, the second OA and the third OA are greater than 30 µm²."  The examiner takes Official Notice of the fact that it was known to adjust the size of a current confinement aperture so as to achieve a desired concentration of current within the active layer as well as allow for a desired degree of beam spreading. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the sizes of the current confinement apertures within the noted range so as to achieve desired optical and electrical properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 26, Ghosh does not explicitly disclose, "Wherein the areas of the first OA, the second OA and the third OA are greater than 40 µm²."  The examiner takes Official Notice of the fact that it was known to adjust the size of a current confinement aperture so as to achieve a desired concentration of current within the active layer as well as allow for a desired degree of beam spreading. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the sizes of the current confinement apertures within the noted range so as to achieve desired optical and electrical properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 27, Ghosh does not explicitly disclose, "Wherein the areas of the first OA, the second OA and the third OA are greater than 50 µm²."  The examiner takes Official Notice of the fact that it was known to adjust the size of a current confinement aperture so as to achieve a desired concentration of current within the active layer as well as allow for a desired degree of beam spreading. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the sizes of the current confinement apertures within the noted range so as to achieve desired optical and electrical properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 5 through 8, and 20 through 23 rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Bour et al. (Bour, US Pub. 2004/0076209).

Regarding claim 5, Ghosh does not explicitly disclose, "Wherein an area of the first OA is not equal to an area of the second OA."  Bour discloses, "Wherein an area of the first OA is not equal to an area of the second OA" (p. [0045] and Fig. 1, pts. 162, 166, and 172).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ghosh with the teachings of Bour.  In view of the teachings of Ghosh regarding the use of multiple oxide apertures, the alternate construction of the apertures to employ different sizes as taught by Bour would enhance the teachings of Ghosh by allowing the degree of confinement to be tailored to each associated quantum well and to account for the desired optical profile.

Regarding claim 6, the combination of Ghosh and Bour does not explicitly disclose, "Wherein a ratio of the area of the first OA to the area of the second OA is approximately between 0.2 and 5."  The examiner takes Official Notice of the fact that it was known to adjust the size of a current confinement aperture so as to achieve a desired concentration of current within the active layer as well as allow for a desired degree of beam spreading. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the sizes of the current confinement apertures within the noted range so as to achieve desired optical and electrical properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 7, the combination of Ghosh and Bour does not explicitly disclose, "Wherein a ratio of the area of the first OA to the area of the second OA is approximately between 0.3 and 3.3."  The examiner takes Official Notice of the fact that it was known to adjust the size of a current confinement aperture so as to achieve a desired concentration of current within the active layer as well as allow for a desired degree of beam spreading. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the sizes of the current confinement apertures within the noted range so as to achieve desired optical and electrical properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 8, the combination of Ghosh and Bour does not explicitly disclose, "Wherein a ratio of the area of the first OA to the area of the second OA is approximately between 0.5 and 2."  The examiner takes Official Notice of the fact that it was known to adjust the size of a current confinement aperture so as to achieve a desired concentration of current within the active layer as well as allow for a desired degree of beam spreading. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the sizes of the current confinement apertures within the noted range so as to achieve desired optical and electrical properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 20, Ghosh does not explicitly disclose, "Wherein areas of two of the first OA, the second OA and the third OA are not equal."  Bour discloses, "Wherein areas of two of the first OA, the second OA and the third OA are not equal" (p. [0045] and Fig. 1, pts. 162, 166, and 172).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ghosh with the teachings of Bour for the reasons noted above regarding claim 5.  

Regarding claim 21, the combination of Ghosh and Bour does not explicitly disclose, "Wherein a ratio of the areas of two of the first OA, the second OA and the third OA is approximately between 0.2 and 5."  The examiner takes Official Notice of the fact that it was known to adjust the size of a current confinement aperture so as to achieve a desired concentration of current within the active layer as well as allow for a desired degree of beam spreading. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the sizes of the current confinement apertures within the noted range so as to achieve desired optical and electrical properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 22, the combination of Ghosh and Bour does not explicitly disclose, "Wherein a ratio of the areas of two of the first OA, the second OA and the third OA is approximately between 0.3 and 3.3."  The examiner takes Official Notice of the fact that it was known to adjust the size of a current confinement aperture so as to achieve a desired concentration of current within the active layer as well as allow for a desired degree of beam spreading. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the sizes of the current confinement apertures within the noted range so as to achieve desired optical and electrical properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 23, the combination of Ghosh and Bour does not explicitly disclose, "Wherein a ratio of the areas of two of the first OA, the second OA and the third OA is approximately between 0.5 and 2."  The examiner takes Official Notice of the fact that it was known to adjust the size of a current confinement aperture so as to achieve a desired concentration of current within the active layer as well as allow for a desired degree of beam spreading. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the sizes of the current confinement apertures within the noted range so as to achieve desired optical and electrical properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al. (Sun, US Pub. 2001/0043629) is cited for teaching a laser device having multiple active layers that are separated from one another by tunnel junctions and oxide apertures.
Masui et al. (Masui, US Pub. 2009/0285253) is cited for teaching the use of current apertures of equal or different sizes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828